proms _ eee cee ee ay

UNITED STATES DISTRICT COURT a ny
SOUTHERN DISTRICT OF NEW YORK BO if

\: | FEB 1 8 2020

seen vce ce aan aA TH ASCE BE hl

 

 

by
{i
he

United States of America,

a
20-cr-54 (AJN)
Tafari Gordon,
ORDER
Defendant.

 

 

ALISON J. NATHAN, District Judge:

As stated on the record at the arraignment and initial conference on February 14, 2020,
the Government shall submit a letter by April 14, 2020 indicating whether it has successfully
extracted data from Defendant’s phones and turned such data over to him. If it has not done so

by that date, it shall indicate what the future prospects of successful extraction are.

* ALISON J. NATHAN
United States District Judge

SO ORDERED.

Dated: February | © 2020
New York, New York

 

 

 

 
